Citation Nr: 0638288	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In February 2004 and October 2005, the Board remanded the 
case back for further development.  The Board here notes, in 
part, that those remands instructed the RO to adjudicate the 
merits of a claim of entitlement to service connection for a 
low back disorder, secondary to his service-connected 
psychiatric disorder.  This was accomplished as part of a 
February 2006 RO rating decision.  The veteran has not 
expressed disagreement with this decision.  


FINDING OF FACT

In February 2006, prior to promulgation of a decision in the 
appeal, VA's Appeals Management Center (AMC) received 
notification from the veteran that he wished to withdrawal 
his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In February 2006, the appellant informed VA's AMC 
of his desire to withdraw this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appealed matter and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


